Exhibit 10.3

 
PERSONAL PROPERTY SALES AGREEMENT


THIS AGREEMENT is made this 21st day of September, 2005, by and among Steak n
Shake Operations, Inc., an Indiana corporation ("Seller") and Reinwald
Enterprises Emory, LLC ,an Indiana limited liability company, and Reinwald
Enterprises Wild Geese, LLC, an Indiana limited liability company, both having
their principal offices at 9948 Ridge Drive, Indianapolis, Indiana 46256 or its
assigns (collectively the "Purchaser").
 
 
RECITALS
 

A.  
Seller and Purchaser have entered into that Multiple Unit Franchise Agreement
whereby Purchaser will become a franchisee of Seller and Seller will transfer
its interest in certain real and personal property located in the Knoxville,
Tennessee metropolitan area to Purchaser.

B.  
The Seller and Purchaser have entered into a separate agreement for the sale of
the Real Estate located at 310 Wild Geese Road, Knoxville, Tennessee (the
"Knoxville Real Estate"); and

C.  
Seller and Purchaser have entered into a separate Assignment and Assumption
Agreement whereby Purchaser will assume Seller’s leasehold interest in the real
property located at 550 E. Emory Road, Powell, Tennessee (the "Powell Real
Estate") (collectively Knoxville Real Estate and Powell Real Estate referred to
as the "Real Estate").

D.  
In addition to transferring the Real Estate, Purchaser is desirous of buying and
Seller is willing to sell all of the good will, inventory, equipment, furniture
and fixtures associated with the operation of its restaurants on the Real Estate
under the terms and conditions set for herein;

 
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants,
promises and agreements herein set forth, receipt and sufficiency of which is
hereby acknowledged, Seller and Purchaser mutually agree as follows:
 
1. PURCHASE OF ALL PERSONAL PROPERTY ON PREMISES
Purchaser agrees to purchase and Seller agrees to sell all good will, together
with the inventory (including food and beverage inventory), equipment, furniture
and fixtures listed on Schedule 1, attached hereto and incorporated by
reference, located in and on the Real Estate (the "Personal Property"). The
parties acknowledge that expressly excluded from the assets sold hereunder are
the following items: cash, accounts receivable, Third-Party owned equipment.
 

2.  
CONTINGENCIES

The Parties’ obligations to purchase the personal property sold hereunder is
contingent upon the consummation of the sale of the Knoxville Real Estate and
the assignment and assumption of the Lease for the Powell Real Estate by
Purchaser and the commencement of the franchise contemplated by the Multiple
Unit Franchise Agreement.
 

3.  
PURCHASE PRICE

The purchase price for the Personal Property will be allocated as follows:
Personal Property located at the Knoxville Real Estate:  $440,000
Personal Property located at the Emory Real Estate: $140,000
The purchase price shall be paid in cash to Seller at closing.
 

4.  
WARRANT TITLE

Seller warrants that it is the owner of all of the personal property sold
hereunder free and clear of any liens or encumbrances and that to the best of
Seller’s actual knowledge, there are no restrictions that prevent or prohibit
Seller from transferring title to all such personal property to Purchaser at
closing.
 

5.  
USE PENDING CLOSING

Seller shall not sell or transfer any of the Personal Property except for
inventory in the normal course of business.
 

6.  
INSPECTION

The parties shall conduct a walk-through inspection prior to closing to verify
the conditions and status of all Personal Property on the Real Estate. If
Personal Property is not at the Real Estate, Purchaser shall deduct the value of
said items, as reasonably determined by the Purchaser, from the Purchase Price.
 

7.  
BILL OF SALE

At closing, the Seller shall tender a Bill of Sale transferring all personal
property on the premises to Purchaser, and assigning all warranties.
 

8.  
CLOSING

Closing shall take place simultaneously with the transactions for the transfer
of Seller’s interest in the Real Estate, at a mutually agreed upon location
unless extended by mutual agreement of the parties. Seller shall surrender
possession of the Personal Property at closing.





--------------------------------------------------------------------------------




EXECUTED on this, the 21st day of September, 2005, by Purchaser.



       
Reinwald Enterprises Emory, LLC an Indiana limited liability company





By: __/s/ Gary T. Reinwald____________________________
Title:_Member_______________________________



       
Reinwald Enterprises Wild Geese, LLC an Indiana limited liability company





By: _/s/ Gary T. Reinwald__________________________
Title:_Member_____________________________




EXECUTED on this, the 21st day of September, 2005, by Seller.




STEAK N SHAKE OPERATIONS, INC., an Indiana corporation




By: _/s/ Steak n Shake Operations, Inc._________________________________
                       Name: _/s/ David C.
Milne___________________________________
Title: _General Cousel, Corporate Secretary_____________________




--------------------------------------------------------------------------------



SCHEDULE 1
EQUIPMENT, FURNITURE AND FIXTURE LIST


(To be compiled during the inspection period)